Per Curiam:

*595This is a judicial disciplinary matter before this Court as a result of findings by the Board of Commissioners on Judicial Standards. These findings were agreed to in writing by the respondent and witnessed by his attorney. We accept the recommendations of the Board of Commissioners on Judicial Standards and impose upon the respondent a public reprimand.
The record sustains the following findings:
1. That respondent was, between September 17,1982, and March 11, 1985, a judge within the meaning of Section 2(b) of the Rule on Judicial Discipline and Standards, Rule 34 of the Supreme Court of South Carolina, and was a judicial officer of the state of South Carolina, viz., a magistrate in and for the county of Dorchester, state of South Carolina.
2. That respondent was found guilty of contributing to the delinquency of a minor in August, 1984.
3. That respondent was found guilty in Magistrate Court on October 28, 1984 of receiving stolen goods.
4. That respondent was found guilty in Magistrate Court on February 20, 1985 of receiving stolen goods.
We find that the conduct of the respondent while serving as a magistrate for Dorchester County, South Carolina, constitutes violations of Canons 1 and 2(A) of the Code of Judicial Conduct.. We further note that the judicial misconduct of respondent would have justified his removal from office had not he voluntarily resigned prior to the institution of these proceedings.
Finally, we would note that the sanction recommended by the Board of Commissioners on Judicial Standards and adopted by this Court is the most severe available under the circumstances of this controversy.
Therefore, it is ordered that the respondent stands publicly reprimanded for judicial misconduct.
Public reprimand.